Mr. Justice Aldrby
delivered the opinion of the Court.
While the complaint of a wife against her husband for the payment of maintenance was pending, the wife requested provisional maintenance pending a determination of the main action and the court allowed it. From this ruling was taken *15the present appeal, which we are asked to dismiss on the ground that such an interlocutory decision is not appealable.
The appeal thus taken is not authorized by section 84 of the Law of Special Legal Proceedings (Comp. Stat. 1911, sec. 1623) nor by section 295 of the Code of Civil Procedure, inasmuch as there is involved neither a final judgment entered in the special proceeding for maintenance, nor any of the cases to which the third paragraph of the cited article refers, and hence the appeal must be dismissed.